NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUZ MILA MUNOZ SALAZAR; MARIA                   No.    19-73166
DEL ROSARIO FRIAS MUNOZ,
                                                Agency Nos.       A092-892-280
                Petitioners,                                      A213-089-116

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 1, 2021**
                                 Pasadena, California

Before: KLEINFELD, HIGGINSON,*** and OWENS, Circuit Judges.

      Petitioners Luz Mila Munoz Salazar and Maria Del Rosario Frias Munoz,

natives and citizens of Mexico, petition for review of the Board of Immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen A. Higginson, United States Circuit Judge for
the U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
Appeals’ (“BIA”) denial of their applications for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We review the

BIA’s legal conclusions de novo and its factual findings for substantial evidence.

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc).

Substantial evidence review requires us to uphold the BIA’s decision unless the

evidence in the record compels a conclusion to the contrary. Parada v. Sessions,

902 F.3d 901, 908-09 (9th Cir. 2018). As the parties are familiar with the facts, we

do not recount them here. We deny the petition.

      For Petitioners’ asylum and withholding of removal claims, the record does

not compel a conclusion contrary to the BIA’s determination that Petitioners failed

to show persecution on account of or because of their membership in the particular

social group of “family members of Antonio Frias Rodriguez.” See Reyes v.

Lynch, 842 F.3d 1125, 1132 n.3 (9th Cir. 2016) (stating that to establish prima

facie eligibility for asylum or withholding of removal based on a particular social

group, an applicant’s burden includes showing “a risk of persecution on account of

his membership in the specified particular social group,” which “is often referred

to as the ‘nexus’ requirement” (citation omitted)).

      In their opening brief, Petitioners do not meaningfully challenge the BIA’s

determination that they failed to establish their eligibility for CAT protection, and

therefore they have waived that issue. See Smith v. Marsh, 194 F.3d 1045, 1052


                                          2
(9th Cir. 1999) (“[A]rguments not raised by a party in its opening brief are deemed

waived.”).

      PETITION FOR REVIEW DENIED.




                                         3